Exhibit 10.3


INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS AND THREE ASTERISKS [***] IS
CONFIDENTIAL AND HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF
REGULATION S-K BECAUSE IT (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.


Execution Version




SECOND AMENDMENT TO GAS GATHERING AND COMPRESSION AGREEMENT
This Second Amendment to Gas Gathering and Compression Agreement (this “Second
Amendment”) is executed on May 5, 2020, by and among Diamondback E&P LLC, a
Delaware limited liability company (“DEP”), and Diamondback O&G LLC, a Delaware
limited liability company (“DO&G” and, individually or collectively with DEP, as
applicable, “Producer”) and Rattler Midstream Operating LLC (formerly known as
Rattler Midstream LLC), a Delaware limited liability company (“Gatherer”).
Producer and Gatherer may be referred to herein individually as a “Party” or
together as the “Parties.” Capitalized terms used but not otherwise defined in
this Second Amendment shall have the meanings ascribed to them in the Agreement.
WHEREAS, DEP and Gatherer entered into that certain Gas Gathering and
Compression Agreement (the “Original Agreement”) on June 29, 2018, but dated
effective as at January 1, 2018 (the “Effective Date”), and into that certain
First Amendment to Gas Gathering and Compression Agreement dated September 5,
2018 (the “First Amendment” and together with the Original Agreement, the
“Agreement”), whereby, among other things, Gatherer agreed to provide the
Services to DEP, in accordance with the terms and conditions set forth
thereunder.
WHEREAS, DEP and Gatherer desire to add DO&G, and DO&G desires to be added, as a
party to the Agreement.
WHEREAS, (i) as of the Effective Date, the Dedicated Properties owned by
Producer and its Affiliates constituted [***] Net Acres, and (ii) as of December
31, 2019, the Dedicated Properties owned by Producer and its Affiliates
constituted [***] Net Acres, which are located in the yellow-shaded areas set
forth on Exhibit A – Dedicated Acreage attached to this Second Amendment.
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other valuable consideration hereby acknowledged, the Parties
agree to modify and amend the Agreement as follows:
1.
Amendments. The Agreement is hereby amended as follows:

(a)    The preamble of the Agreement is hereby amended and restated in its
entirety as follows:
“This Gas Gathering and Compression Agreement (this “Agreement”), dated as of
June 29, 2018 (the “Execution Date”) but deemed effective as of January 1, 2018
(the “Effective Date”), is made by and among Diamondback E&P LLC, a Delaware
limited liability company, and Diamondback O&G LLC, a Delaware limited liability
company (each of the preceding, individually or collectively, as applicable,





--------------------------------------------------------------------------------





“Producer”) and Rattler Midstream Operating LLC (formerly known as Rattler
Midstream LLC), a Delaware limited liability company (“Gatherer”). Producer and
Gatherer may be referred to herein individually as a “Party” or together as the
“Parties”.”
(b)    The definition of “Dedicated Acreage” set forth in Article 1 of the
Agreement is hereby amended and restated in its entirety as set forth below:
““Dedicated Acreage” means the area identified on Exhibit A and such additional
areas added by Producer after December 31, 2019, pursuant to an agreement
between the Parties.”
(c)    The definition of “Dedicated Properties” set forth in Article 1 of the
Agreement is hereby amended and restated in its entirety as set forth below:
““Dedicated Properties” means all Interests now owned or hereafter acquired by
Producer or its Affiliates located wholly within the Dedicated Acreage (other
than any Interests excluded from the dedication and commitment pursuant to the
terms hereunder).”
(d)    The term “Net Acres” as defined below is hereby inserted immediately
after the defined term “MMcf” in Article 1 of the Agreement, and replaces
throughout the Agreement the term “net acres” as applicable:
““Net Acres” means, as computed separately with respect to each leasehold, (a)
the number of gross acres in the lands covered by such leasehold, multiplied by
(b) the undivided percentage interest in oil, gas and other minerals covered by
such leasehold in such lands, multiplied by (c) Producer’s working interest or
undivided interest in such leasehold.”
(e)    Clause (c) of Section 2.3 of the Agreement is hereby amended and restated
in its entirety as set forth below:
“(c) to acquire Wells connected to existing gathering systems and to continue to
deliver to such gathering systems Gas produced from such Wells; provided that,
to the extent that Gas from such Wells constitutes Dedicated Gas and is not
previously dedicated to a third party, then Producer shall deliver a Connection
Notice to Gatherer with respect to any such Well not later than [***] Days after
its acquisition, and (unless otherwise released) thereafter shall deliver Gas to
such gathering system only until Gatherer has connected such Well to the
Gathering System in accordance with Section 3.3;”


2



--------------------------------------------------------------------------------





(f)    Section 2.4 of the Agreement is hereby amended and restated in its
entirety as set forth below:
“Section 2.4.    Covenant Running with the Land.
(a)    Subject to Section 2.2, the Parties intend that the dedication and
commitment made by Producer under this Agreement be a covenant running with
(i) the Dedicated Properties, as a burden on Producer’s title thereto and
binding on successors-in-interest in and to the Dedicated Properties, and
(ii) the Gathering System, as a benefit accruing to Gatherer’s title thereto and
inuring to the benefit of successors-in-interest to the Gathering System.
(b)    Except as provided in Section 2.4(c) below, Producer shall not Transfer
any or all of its interest in any Dedicated Property unless (i) Producer obtains
and delivers to Gatherer a written acknowledgment by the Transferee in favor of
Gatherer acknowledging that the Transferred Dedicated Property shall remain
subject to this Agreement in all respects, and (ii) each instrument of
conveyance expressly so states.
(c)    Notwithstanding the foregoing, Producer shall be permitted to Transfer
any Dedicated Property (including any Wells thereon) free of the dedication and
commitment made by Producer under this Agreement [***]”
(g)    A new Section 2.6 of the Agreement is hereby added as set forth below:
“The Parties comprising Producer hereby designate Diamondback E&P LLC to act as
contract agent on behalf of Producer as necessary hereunder, including for (i)
giving and receiving notices, statements, invoices, plans, nominations,
correspondence and other communications hereunder, (ii) making and receiving
payments on behalf of Producer hereunder and (iii) giving all consents and
approvals that may be required hereunder, and Gatherer hereby accepts such
designation.”
(h)    Exhibit A to the Agreement is hereby deleted in its entirety and replaced
with the exhibit on Schedule 1 titled “Exhibit A –Dedicated Acreage” attached to
this Second Amendment.
2.
Miscellaneous.

(a)    Joinder. DO&G agrees to be bound by the provisions of the Agreement, as
amended by this Second Amendment, that by their terms are obligations of a
“Producer” thereunder and DO&G hereby becomes a Producer under the Agreement, as
amended by this Second Amendment, with the same force and effect as if it were
an original party thereto. Each


3



--------------------------------------------------------------------------------





reference in the Agreement, as amended by this Second Amendment, to “Producer”
shall also mean and be a reference to DO&G.
(b)    Ratification; Reaffirmation and No Release. The Parties hereby ratify and
confirm that the terms and provisions of the Agreement, as modified and amended
hereby, shall remain in full force and effect following the execution of this
Second Amendment for all purposes. The Parties hereby covenant and agree that
the Agreement, as amended by this Second Amendment, supersedes all prior
agreements, prior arrangements and prior understandings relating to the subject
matter hereof and thereof. Except as expressly amended hereunder, this Second
Amendment shall not modify, release, waive or excuse, and each Party shall
remain responsible and liable for, such Party’s respective rights and
obligations (or breach thereof) under the Agreement.
(a)    References. All references to the Agreement in any document, instrument,
agreement or writing delivered pursuant to the Agreement (as amended hereby)
shall hereafter be deemed to refer to the Agreement as amended hereby.
(b)    Counterparts. This Second Amendment may be executed in any number of
counterparts and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission (including pdfs. delivered by email) shall be deemed an
original signature hereto.
[Signature page follows.]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Second Amendment has been signed by each of the Parties
hereto on the date first above written.
 
 
PRODUCER:
 
 
DIAMONDBACK E&P LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Travis D. Stice
 
 
Name:
Travis D. Stice
 
 
Title:
CEO
 
 
 
 
 
 
DIAMONDBACK O&G LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Travis D. Stice
 
 
Name:
Travis D. Stice
 
 
Title:
CEO
 
 
 
 
 
 
GATHERER:
 
 
RATTLER MIDSTREAM LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kaes Van't Hof
 
 
Name:
Kaes Van't Hof
 
 
Title:
President



















Signature Page to Second Amendment to Gas Gathering Agreement



--------------------------------------------------------------------------------






Schedule 1
EXHIBIT A
DEDICATED ACREAGE
(See attached.)







